 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10
11    MOUNTAIN LAKES HOUSE OF                       No. 2:18-cv-03200-MCE-DB
      PRAYER,
12
                       Plaintiff,
13                                                  ORDER
             v.
14
      GUIDEONE SPECIALTY MUTUAL
15    INSURANCE COMPANY,
16                     Defendant.
17
18          By way of this action, Plaintiff Mountain Lakes House of Prayer (“Plaintiff”) seeks

19   to recover under an insurance policy issued by Defendant Guideone Specialty Mutual

20   Insurance Company (“Defendant”) with regard to losses sustained from a fire occurring

21   in approximately June 2014. Plaintiff originally initiated this action in Shasta County

22   Superior Court, and it was thereafter removed here. On February 26, 2019, the Court

23   issued an order denying a subsequent Motion to Remand (ECF No. 8) filed by Plaintiff

24   and granting a Motion to Dismiss filed by Defendant (ECF No. 3). ECF No. 17.

25   ///

26   ///

27   ///

28   ///
                                                   1
 1           In that Order, the Court granted leave to amend and advised, “[i]f no amended
 2   complaint is timely filed, this case will be dismissed with prejudice upon no further notice
 3   to the parties.” Id. at 7. No amended complaint has been filed. Accordingly, this action
 4   is hereby DISMISSED with prejudice, and the Clerk of the Court is directed to close this
 5   case.
 6           IT IS SO ORDERED.
 7   Dated: April 2, 2019
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                   2
